Citation Nr: 0030506	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of an L-2 compression fracture, currently evaluated 
as 40 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1956 to November 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO.  



REMAND

Historically, the RO granted service connection for residuals 
of a back fracture in February 1958, shortly after his 
discharge from service.  At that time, a 20 percent rating 
was assigned to the disability.  In a February 1961 decision, 
the RO reduced the rating to 10 percent for the service-
connected back fracture residuals.  

In a November 1993 rating action, the RO increased the rating 
for the service-connected back disability, recharacterized as 
residuals of a fracture to the lumbar spine at L2.   In the 
November 1993 notice to the veteran, an increase to 40 
percent was noted.  The 40 percent rating was thereafter 
confirmed and continued in January 1995.  

In March 1999, the veteran requested an increased rating, 
indicating that his back disability had worsened in severity.  
In conjunction with his claim for increase, the veteran was 
afforded a VA examination in April 1999.

According to the April 1999 VA examination report, active 
range of motion of the lower extremities was within normal 
limits in all joints.  Sensation was intact to pin prick and 
light touch over the lower extremity dermatomes.  Muscle 
strength of the lower extremities was 4-5/5 in all joints.  
Deep tendon reflexes were present and equal.  Great toe 
dorsiflexion was within normal limits.  There was no leg 
length discrepancy.  Straight leg raising was positive on the 
left, worse with ankle dorsiflexion, negative on the right.  
There was moderate pain on palpation over L2-L3, L3-L4 and 
L4-L5.  There was no evidence of any muscle spasm or 
fasciculation or the lumbosacral paraspinal muscles.  Active 
range of motion of the lumbosacral spine was decreased in 
flexion to about 45 degrees maximal of flexion because of 
pain.  Extension and lateral flexion were within normal 
limits.  Gait was completely nonantalgic without the use of 
any assistive device and there was no limp.  There were no 
other focal deficits.  Diagnosis was that of low back pain 
with the only focal findings being positive straight leg 
raising on the left, pain on palpation of the lumbosacral 
spine and decreased active range of motion of the lumbosacral 
spine in flexion.  

In the veteran's May 1999 Notice of Disagreement, he 
complained that the April 1999 VA examination was inadequate 
for rating purposes.  Specifically, the veteran indicated 
that during the examination, which lasted only 10 minutes, 
the doctor wiggled his feet, tapped his knees with a rubber 
hammer, asked him what medications he was on and did not 
allow him to finish, and asked him to bend and to walk down 
the hall.  The veteran "found it amazing" that the examiner 
found muscle strength to be 4-5/5 in all joints and that his 
gait was shown as normal and that he had no limp.  

The veteran also "found it incredible" that the medical 
evidence did not show such loss of function with reduction of 
range of motion with severe muscle spasms and absent ankle 
jerk.  

In a June 1999 letter to the RO, the veteran's private doctor 
indicated that the veteran had severe back pain.  The doctor 
indicated that the veteran was a very poor surgical candidate 
because of other medical complications including severe 
chronic obstructive pulmonary disease and coronary artery 
disease with a history of pulmonary embolism.  The doctor 
indicated that the veteran walked with a nearly normal gait.  
The doctor also noted that the veteran had good sensory 
function and had only mild weakness in the lower extremities.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the veteran is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999) for intervertebral disc 
syndrome.  Under Code 5293, a 20 percent rating is warranted 
for moderate, recurring attacks of intervertebral disc 
syndrome.  A 40 percent rating is warranted for severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  A maximum 60 percent rating is assigned 
under Code 5293 when medical evidence shows pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.

In addition, under Diagnostic Code 5285 for residuals of a 
fractured vertebra, a 60 percent rating is assigned where 
there in no cord involvement with abnormal mobility requiring 
a neck brace (jury mast).  

In other cases, the residuals of fractured vertebra should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  

Other Codes for the spine which include ratings in excess of 
40 percent include Code 5286 for complete bony fixation 
(ankylosis) of the spine and 5289 for ankylosis of the lumbar 
spine.  Under 5289, ankylosis of the lumbar spine warrants a 
50 percent rating if the ankylosis is unfavorable.

The Board finds that the most recent VA examination was not 
adequate for evaluation purposes in light of the veteran's 
contentions and because it did not include sufficient detail 
for rating the low back disability at issue.  That VA 
examination report does not include the clinical findings, to 
include those referable to the extent of any functional loss, 
as required by the Court in DeLuca.  

Moreover, the examiner did not indicate whether the veteran 
exhibited functional loss due to pain consistent with 
ankylosis of the spine or any cord involvement.  Finally, the 
examiner did not address in detail many of the criteria 
listed under Diagnostic Code 5285, 5286 5289 or 5293 with 
regard to an evaluation in excess of 40 percent.  Therefore, 
the Board is of the opinion that another examination is 
necessary.  

In light of the need for additional examination, the RO 
should obtain all pertinent treatment records regarding the 
service-connected low back disability for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have recently 
treated him for his service-connected low 
back disability.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations in 
order to determine the current severity 
of his service-connected low back 
disability.  All indicated tests must be 
performed, including complete range of 
motion testing.  In addition to noting 
the range of motion, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare- 
ups.  The examiner should be provided 
with the claims file and a copy of the 
remand as well as the diagnostic criteria 
listed in regulations for review prior to 
the examination.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim once again.  
The RO should adjudicate the claim for an 
increased rating for the service- 
connected residuals of a fracture to the 
L2 vertebra in light of the Court's 
directives in DeLuca.  If any action 
taken remains adverse to the veteran, 
then he and his accredited representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 7 -


